Fourth Court of Appeals
                                San Antonio, Texas
                                    December 22, 2016

                                    No. 04-16-00518-CV

                       PAVING & SEAL PRO and Courtnay Brooks,
                                   Appellants

                                             v.

                            MCCONNELL CARS & RV, LLC,
                                    Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-18929
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        Appellee's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to January 11, 2017.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court